Citation Nr: 1624274	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  11-29 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a right hand disability.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to November 1980 and from July 1981 to October 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Salt Lake City, Utah Department of Veterans Affairs (VA) Regional Office (RO).

This matter was previously remanded by the Board in March 2014 and October 2014 for further development.  In August 2015 decision, the Board remanded the issues for additional development.  

In the August 2015 decision, the Board referred the issue of entitlement to service connection for arthritis of the bilateral ankles, noting it had been raised during the appeal period in the November 2011 VA Form 9 but not adjudicated by the Agency of Original Jurisdiction (AOJ).  

The claims file shows that the Veteran was previously represented by the Disabled American Veterans.  In December 2014, the Veteran revoked the appointment of Disabled American Veterans as his representative and he has not appointed another representative.  The Board now recognizes the Veteran as proceeding pro se.


FINDINGS OF FACT

1.  The probative evidence of record demonstrates that the Veteran's right hand disability, to include generalized arthritis, did not originate in service or for many years thereafter, is not related to any incident during active service and is not proximately due to or aggravated by a service-connected disability.  

2.  Affording the Veteran the benefit of the doubt, the probative evidence of record indicates that the Veteran's service-connected disabilities, in particular his service-connected back and left knee, preclude him from obtaining and maintaining employment that could be considered substantially gainful versus just marginal by comparison, when also considering his level of education, prior work experience and training, but not his advancing age or disabilities that are not service-connected.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for a right hand disability, to include generalized arthritis, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

2.  The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 and 4.19 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties of Notify and Assist

VA's duty to notify was satisfied by a July 2010 letter.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also has a duty to assist the Veteran in the development of claims.  That duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes private and VA medical records, VA examinations, and statements from the Veteran.  

The January 2015 and October 2015 VA examinations and opinions shows that the examiner reviewed the Veteran's pertinent medical history, documented current complaints, and made findings and diagnoses consistent with the remainder of the evidence of record.  Therefore, the examinations and opinions are adequate for adjudication purposes.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of the claims in this Board decision.  There is no indication there exists any additional evidence that has a bearing on this case that has not been obtained and that is obtainable.  The Veteran has been given ample opportunity to present evidence and argument in support of the appeal.  All pertinent due process requirements have been met.  38 C.F.R. § 3.103 (2015).

Service Connection

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hansen v. Principi, 16 Vet. App. 110 (2002); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will also be presumed for certain chronic diseases, including arthritis, if manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R §§ 3.307, 3.309 (2015).  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. § 1113 (West 2014).  

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309 (2015).  Continuity of symptomatology requires that the chronic disease have manifested in service.  In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  38 C.F.R. § 3.303(b) (2015).  

Service connection can also be established on a secondary basis for a disability which is proximately due to or the result of a service connected disease or injury, or for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability, and not due to the natural progression of the nonservice-connected disability.  38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439 (1995).

After a careful review of the record, the Board has determined, based upon the probative evidence of record, that service connection is not warranted for a right hand disability, to include generalized arthritis.  While the probative evidence of record demonstrates the Veteran has a current amputation of the little finger of the right hand and complaints of swelling in the hands, there is no evidence of a current diagnosed right hand disability other than little finger amputation, no persuasive evidence of any right hand disability or symptomatology during the Veteran's active service, and no evidence indicating that any current right hand disability, to include a little finger amputation, is related to either active service or any service-connected disability.  

The service medical records do not show findings, complaints, or treatment of any right hand problems.  

The post-service medical evidence of record, including VA medical records from January 1982 to March 2001 and private medical records from March1983, July 1988 and from January 2001 to February 2016, shows that the Veteran was initially treated at VA in August 1996 for a right ulnar artery occlusion with ganglion of the terminal phalanx of the right little finger with amputation of the distal phalanx, approximately 15 years after separation from active service.  Those records do not include any reported history of right hand problems, including any right hand problems during active service.  Those records also do not indicate that the right hand disability treated at VA in August 1996 was due to any service-connected disability.  In fact, the August 1996 VA hospital discharge summary specified that the Veteran was admitted to a private hospital in July 1996 for a history of spontaneous right sided ulnar artery occlusion which began in July 1996 by the Veteran's own report.  An amputation of the terminal phalanx of the right little finger was performed at the VA in August 1996.  

In addition, the post-service medical evidence does not show any findings of arthritis of the right hand.  A July 2009 private x-ray report of the hand shows no findings of arthritis and notes status post prior amputation of the distal portion of the fifth digit and soft tissue swelling over the dorsal aspect of the hand.  Although private medical records show that the Veteran complained of swelling in the hands, among other problems, in a July 2010 private treatment report, and a diagnosis of arthritis was provided, the diagnosis did not specify the areas in which the arthritis was identified.  

In a January 2015 VA examination, a diagnosis of right ulnar artery occlusion by clot resulting in vascular insufficiency of right fifth digit and partial amputation of right fifth digit was provided.  The examiner did not find any arthritis of the right hand according to x-ray reports at that time.  In an August 2015 decision, the Board noted that the examiner did not find any current diagnosis of arthritis in the hands, however the claim was remanded for an additional opinion to address the diagnosis of the right hand provided by the examiner in January 2015.

In an October 2015 VA addendum opinion, the examiner who performed the January 2015 VA examination reiterated the statements from the January 2015 VA examination, noting that the Veteran had no history of a hand injury or complaints while in service and was first seen for right hand pain in July 1996 and apparent vascular compromise from sleeping on the right side wrong, for which he underwent a successful right 5th digit amputation in the middle of the middle phalanx.  The examiner also specified that there were no acute findings on x-ray of the right hand and there were no real limitations or abnormalities of the right hand other than the surgical absence of half the right fifth digit.  The examiner specifically reiterated that there was no arthritis of any kind in the right hand.  The examiner also noted that there was very mildly reduced grip strength on the right, attributable to cervical spine radiculopathic weakness, addressed appropriately in the January 2015 neck VA examination.  However, this was not a hand condition.  The examiner then found that neither the Veteran's service-connected left knee nor lumbar spine caused or aggravated any right hand condition, as the condition was caused as noted in the previous opinion, a July 1996 onset of right hand pain.  

The October 2015 VA examiner's opinion was based on a review of the claims file, the Veteran's history and a physical examination and the examiner provided an adequate rationale for his opinions.  Thus, there is no probative medical evidence indicating the Veteran has any current right hand disability, other than a partial fifth finger amputation, to include generalized arthritis, which is related to either active service or to a service-connected disability.  

To the extent that the Veteran has a partial fifth finger amputation, the evidence of record shows that amputation was related to an event that occurred spontaneously approximately 15 years after separation from service.  There is not competent evidence of record that relates any partial fifth finger amputation to service, any event of service, or to any service-connected disability.  Therefore, the Board finds that the preponderance of the evidence is against a finding that service connection for a partial fifth finger amputation is warranted.

While a Veteran is competent to report treatment and symptoms of a disorder, he is not competent to diagnose or medically attribute any in-service symptom or incident to a current disorder.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, the Veteran has not reported that any right hand symptoms began during active service or have continued since that time.  The Board also observes that the Veteran is not competent to specify that he currently has right hand arthritis or that any right hand disability is related to or aggravated by service-connected disabilities, as those opinions would constitute medical conclusions, which he is not competent to make.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  As those assertions are not competent, they are not given probative value.  

The Board finds that the preponderance of the evidence is against a finding that the Veteran has right hand arthritis, as no arthritis of the right hand was identified at the most recent VA examination.  Additionally, the Board finds that the preponderance of the evidence is against a finding that any current hand disability, to include partial fifth finger amputation, is related to service or was caused or aggravated by any service-connected disability.  Accordingly, as the preponderance of the evidence is against the claim for service connection for a right hand disability, that claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

TDIU

Total disability ratings are authorized for any disability or combination of disabilities, provided the schedular rating is less than total, when the disabled person is unable to secure and maintain substantially gainful employment because of the severity of his service-connected disabilities.  If there is only one service-connected disability, it must be rated at least 60 percent disabling.  If there are two or more disabilities, at least one must be rated at least 40 percent disabling and there must be sufficient additional service-connected disability to bring the combined rating to at least 70 percent.  38 C.F.R. §§ 4.15, 4.16(a) (2015).  Disabilities resulting from common etiology or single accident or affecting both upper and lower extremities are considered as one collective disability for the purpose of determining whether these threshold minimum rating requirements are met.

In exceptional circumstances, where the Veteran does not meet these percentage requirements, a total rating nonetheless may be assigned on a showing that the individual is indeed unable to obtain or retain substantially gainful employment because of service-connected disability or disabilities.  38 C.F.R. § 4.16(b) (2015).

Initially, the Board observes that the schedular criteria of 38 C.F.R. § 4.16(a) for a TDIU have not been met.  The Veteran is service-connected for a lumbar spine disability, rated 20 percent; a left knee disability, rated 20 percent; a right sciatic nerve disability, rated 20 percent; and residuals of a right foot stress fracture, rated 0 percent.  The combined service-connected disability rating is 50 percent.

The Board finds that TDIU is warranted pursuant to 38 C.F.R. § 4.16(b), as the probative evidence of record demonstrates that the Veteran is unable to obtain or retain substantially gainful employment due to service-connected disabilities.  

In the August 2015 remand, the Board referred the claim to the Director of the Compensation and Pension Service for a determination of whether, to accord justice, the claimant's disability picture required the assignment of TDIU.  38 C.F.R. § 4.16(b) (2015).  After review of the evidence of record, a November 2015 decision was furnished and signed by the Director of the Compensation and Pension Service in which it was determined that the totality of the evidence did not show that the Veteran was unemployable under any circumstances because of the back and left knee disabilities.  

Despite the November 2015 decision, the Board finds that the probative evidence of record shows that it is at least as likely as not that the Veteran is unable to obtain or retain substantially gainful employment because of service-connected disabilities.  The January 2015 VA examiner provided a comprehensive opinion and explanation of the Veteran's employability as it related to his service-connected disabilities.  Specifically the January 2015 VA examiner found that the Veteran was service-connected for his back and left knee disabilities, which were both rather severe, especially the back condition, and would prevent him from engaging in the type of work he had done in the past, particularly the groundskeeper work.  The examiner then found that, at most, the Veteran would be capable of sedentary type employment, and that not even full time.  The examiner explained that the Veteran would be able to stand and walk approximately two hours in a work day, and sit for approximately four hours.  The examiner noted that the Veteran was heavily medicated for pain with Morphine and OxyContin, and would not always be fully alert.  The examiner also stated the Veteran would have flare-ups of pain from the back and knee that would leave him unable to do even the above mentioned work at least one day a week.  Finally, the examiner opined that it was less likely than not that a suitable gainful employment position could be found that would accommodate the Veteran's rather severe limitations and it was also less likely than not that he would improve in the future to the point of being more capable.  

The Board finds that examiner's opinion highly persuasive as it considered the Veteran's specific situation, work history, disabilities, and the effects of medications taken for service-connected disabilities.

Thus, resolving all doubt in favor of the Veteran, the probative evidence of record shows that he is unemployable or capable of no more than marginal employment due to service-connected disabilities, and the medications taken for service-connected disabilities.  Accordingly, the Board finds that the criteria for TDIU due to service-connected disabilities are met pursuant to 38 C.F.R. § 4.16(b).  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Service connection for a right hand disability is denied.  

Entitlement to TDIU pursuant to 38 C.F.R. § 4.16(b) is granted.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


